United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1843
                                   ___________

Joseph Scott Blackburn,                *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       * Appeal from the United States
Steve Whitney, Sheriff; Joe Nelson,    * District Court for the
Commissioner; Bill Barnett,            * Western District of Missouri.
Commissioner; Tom Chudomelka,          *
Commissioner; James Eiffert, Judge;    *      [UNPUBLISHED]
Mark Orr, Prosecuting Attorney,        *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: February 7, 2000
                              Filed: February 15, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM.
                           ___________

PER CURIAM.

      Joseph Scott Blackburn appeals from the district court’s1 dismissal of his 42
U.S.C. § 1983 action without prejudice for failure to comply with the court’s order to
address Sheriff Steve Whitney’s dismissal motion. Having reviewed the record and the


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
parties’ briefs, we conclude that the district court did not abuse its discretion. See
Rodgers v. Curators of Univ. of Missouri, 135 F.3d 1216, 1219 (8th Cir. 1998)
(standard of review); Edgington v. Missouri Dept. of Corrections, 52 F.3d 777, 779-80
(8th Cir. 1995) (fact that dismissal for failure to comply with orders was without
prejudice militates against finding abuse of discretion).

       We deny Blackburn’s pending motions, as the arguments he raises in them were
not presented to the district court. See Schafer v. Moore, 46 F.3d 43, 45 (8th Cir.
1995).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-